—Judgment unanimously affirmed. Memorandum: The record establishes that defendant knowingly, voluntarily and intelligently *933waived the right to appeal (see, People v Kemp, 94 NY2d 831, 833; People v Hidalgo, 91 NY2d 733, 735; People v Moissett, 76 NY2d 909, 910-911; People v Seaberg, 74 NY2d 1, 11-12). The unrestricted waiver of the right to appeal encompasses defendant’s contention that County Court’s inquiry concerning the qualifications of the sign language interpreter was insufficient (see, People v Harley, 219 AD2d 850). In any event, the record establishes that the sign language interpreter was identified as a “certified” interpreter, was sworn to act as a sign language interpreter, and served in that capacity without objection (see, People v Harley, supra). Thus, on this record, we need not reach the issue whether the court conducted a sufficient inquiry to determine whether the sign language interpreter satisfied the credential requirements of Judiciary Law § 390 (cf., People v Harley, supra). Defendant’s unrestricted waiver of the right to appeal also encompasses defendant’s challenge to the severity of the sentence (see, People v Hidalgo, supra, at 734). In any event, the sentence is neither unduly harsh nor severe. (Appeal from Judgment of Erie County Court, D’Amico, J. — Attempted Burglary, 2nd Degree.) Present — Pigott, Jr., P. J., Hayes, Wisner, Scudder and Law-ton, JJ.